Citation Nr: 0410795	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to a rating in excess of 10 percent for a back 
disorder from August 1, 1996 to September 23, 2002.  

3.  Entitlement to a rating in excess of 10 percent for a back 
disorder from September 23, 2002, to September 26, 2003.  

4.  Entitlement to a rating in excess of 10 percent for a back 
disorder from September 26, 2003.  

5.  Entitlement to an initial compensable rating for 
chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
Jurisdiction over this case was subsequently transferred to the RO 
in Roanoke, Virginia, after the veteran moved to that state.  

In August 1999, the Board denied a compensable evaluation for 
bilateral hearing loss and remanded for additional development the 
issues of entitlement to service connection for a left knee 
disorder, compensable evaluations for service-connected mechanical 
back pain syndrome with posterior disc protrusion and 
chondromalacia of the right knee, and entitlement to a 10 percent 
evaluation pursuant to 38 C.F.R. § 3.324.  

Following the requested development, the RO in May 2002 granted a 
10 percent rating for degenerative disc and joint disease of the 
lumbar spine, effective from separation, and continued its denial 
of service connection for a left knee disorder and to a 
compensable rating for chondromalacia of the right knee.  The RO 
also noted that the grant of a 10 percent evaluation rendered the 
issue of entitlement to an evaluation of 10 percent under 38 
C.F.R. § 3.324 moot.  

In May 1999, the veteran gave sworn testimony before a Veterans 
Law Judge at a hearing at the RO.  That judge subsequently 
retired, and the veteran was afforded the opportunity for another 
hearing.  See 38 U.S.C.A. § 7107(c) (West 2002) (the person 
conducting the hearing must participate in making the final 
determination of the claim).  In October 2003, the veteran 
provided sworn testimony before the undersigned Veterans Law Judge 
at a hearing in Washington, D.C.  Transcripts of both hearings are 
of record.  

In its action of August 1999, the Board referred to the RO for 
appropriate action the veteran's claim of entitlement to service 
connection for degenerative disc disease at C5-6, which was raised 
at his hearing the previous May.  It does not appear that this 
issue has been addressed and is again referred to the RO for 
action deemed appropriate.  


REMAND

Although the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the record does not indicate that the 
veteran has been furnished with a notice pursuant to the VCAA 
explaining his rights and responsibilities under that Act, 
especially the provisions of 38 U.S.C.A. § 5103(a) (West 2002).  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (VA has obligation to 
notify a claimant of the information necessary to substantiate his 
claim and of what evidence, if any, should be provided by the 
claimant and what evidence, if any, VA would attempt to obtain on 
the claimant's behalf).  

The record also shows that service connection was initially 
established for mechanical back pain syndrome with posterior disc 
protrusion and was rated noncompensably disabling under Diagnostic 
Code 5293, effective from separation.  A rating decision dated in 
May 2002, however, classified the disability as degenerative disc 
and joint disease of the lumbar spine and assigned a 10 percent 
evaluation under Diagnostic Code 5293, effective from separation.  

Under an amendment to the rating schedule that became effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic Code 
5293, as amended, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluation of 
all other disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly or nearly 
so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

A 10 percent evaluation is warranted with incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months.  A 20 percent evaluation is 
warranted with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
warranted with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

When evaluating intervertebral disc syndrome on the basis of 
chronic manifestations, orthopedic disabilities were to be 
evaluated using the rating criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities were 
to be evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id., Note (2).  

The rating schedule was further amended, effective on September 
26, 2003, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including degenerative 
arthritis of the spine under Diagnostic Code 5242 and 
intervertebral disc syndrome under Diagnostic Code 5243.  See 68 
Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, diagnostic codes 5242 and 5243).  Although the 
latest amendment purported to make only editorial, not substantive 
changes to the criteria for evaluating intervertebral disc 
syndrome that became effective in 2002, the notes defining 
incapacitating episode and chronic orthopedic and neurologic 
manifestations were deleted.  However, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, were to be separately rated under an 
appropriate diagnostic code.  Id. at 51,456, Note (1).  

These changes require that the Board classify the issues as set 
forth on the title page of this remand.  These issues, of course, 
should be rated under the diagnostic code that yields the higher 
evaluation.  If evaluated under the criteria for intervertebral 
disc syndrome: Issue 2 must be evaluated under the criteria 
contained in Diagnostic Code 5293 as in effect prior to September 
23, 2002; Issue 3 must be evaluated under the criteria contained 
in Diagnostic Code 5293 as in effect from September 23, 2002, to 
September 26, 2003, which includes, where appropriate, evaluating 
the service-connected back disorder on the basis of orthopedic and 
neurologic signs and symptoms that are present constantly or 
nearly so; and Issue 4 must be evaluated under Diagnostic Code 
5243, which does not contain the foregoing definition of 
orthopedic and neurologic signs and symptoms.  (For example, the 
presence of intermittent radiculopathy due to the service-
connected back disorder should be evaluated separately.)  

The record further shows that the veteran last underwent a VA 
examination for his back and knee disabilities in August 2000.  A 
VA examination is necessary to provide more recent findings 
regarding the severity of the veteran's service-connected back and 
knee disorders.  

The Board also notes that the veteran testified that he developed 
left knee problems in service and that he has intermittent pain in 
the left knee whenever he exerts himself too much.  The record 
shows that he gave a history of chondromalacia of the knees when 
he was examined for retirement in January 1996.  Subsequent VA 
examinations have not really established the nature and extent of 
any left knee disorder.  The VA examination in December 1999 found 
no identifiable left knee abnormality, while the VA examination in 
August 2000 indicated that the veteran had some flare-ups of 
chondromalacia patellae, particularly on the right side.  The 
findings on the VA orthopedic examination in December 1996 did not 
identify the knee examined, although the negative knee x-ray 
report at the time indicated that the x-ray examination was for 
both knees.  

In view of the foregoing, this case is REMANDED to the RO through 
the Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

1.  The RO should advise the veteran of his rights and 
responsibilities under the VCAA.  The RO's notice should comply 
with the notification requirements of
38 U.S.C.A. § 5103(a) with respect to the pending claims.  The 
VCAA notice should indicate which portion of the information and 
evidence, if any, necessary to substantiate the claim should be 
provided by the veteran and which portion, if any, VA will attempt 
to obtain on his behalf.  See Quartuccio v. Principi, supra.  The 
veteran should also be requested to furnish all evidence in his 
possession with respect to the foregoing claims.  

2.  After pertinent records have been received, the veteran should 
be afforded a VA examination to determine the current severity of 
his service-connected back and right knee disorders and the nature 
and extent of any current left knee disorder.  All indicated 
studies should be performed, and all manifestations of current 
disability should be described in detail.  Any neurological 
involvement, including the peripheral nerve or nerves involved, 
resulting from the service-connected back disorder should be 
identified and described.  If a left knee disorder is found to be 
present, the examiner is requested to review the claims file and 
express an opinion as to whether it is at least as likely as not 
(50 percent probability) that any current left knee disorder is 
related to service.  

3.  Following any further indicated development, the RO should 
review the record and adjudicate the issues in appellate status de 
novo, based on a review of all pertinent evidence of record.  The 
RO should take into account the changes to the rating criteria for 
evaluating intervertebral disc syndrome that became effective on 
September 23, 2002, and September 26, 2003.  If the benefits 
sought on appeal are not granted to the satisfaction of the 
veteran, a supplemental statement of the case should be issued and 
the veteran and his representative provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  However, 
the veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  


